ACCEPTED
                                                                                      03-14-00529-CV
                                                                                             4278393
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                2/25/2015 12:56:45 PM
                                                                                     JEFFREY D. KYLE
                                                                                               CLERK


                     No. 03-14-00529-CV
                   _____________________________________        FILED IN
                                                         3rd COURT OF APPEALS
                                                              AUSTIN, TEXAS

             In the Third Court of Appeals               2/25/2015 12:56:45 PM
                                                             JEFFREY D. KYLE
                   _____________________________________          Clerk

                   JEROME J. ISAAC AND MICHELLE P. ISAAC,
                                                                      Appellants,

                                        V.

      VENDOR RESOURCE MANAGEMENT, INC.; MORTGAGE ELECTRONIC
         REGISTRATION SYSTEMS, INC. AND CITIMORTGAGE, INC.,
                                                            Appellees.
                   _____________________________________
                    On Appeal from Cause No. 13-0472-C26
                  26th District Court, Williamson County, Texas
                   Hon. Billy Ray Stubblefield, Judge Presiding


                 UNOPPOSED MOTION FOR EXTENSION OF TIME
                       TO FILE BRIEF OF APPELLEES



TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rules of Appellate Procedure 38.6(d), Appellees,

CitiMortgage, Inc. and Mortgage Electronic Registration Systems, Inc. respectfully

move the Court to extend the time for filing its Appellees’ Brief by 30 days to

April 3, 2015. The grounds for the motion are as follows:
      1.     Background:     The Clerk’s Record in this appeal was filed on

November 6, 2014. The Reporter’s Record was filed on November 17, 2014.

Appellants’ brief was filed on February 2, 2015 after an unopposed extension.

      2.     Appellees respectfully request a 30-day extension of time to complete

and file their Appellees’ brief currently due on March 4, 2015. Appellees have not

received any extensions on their brief.

      3.     Grounds for the extension:

      (a)    Susan Kidwell, as lead appellate counsel, has primary responsibility

for preparing Appellees’ brief. Ms. Kidwell has a number of commitments during

the briefing period that have impeded Appellees’ ability to prepare their brief by

the current deadline. These commitments include:

02/12/15     No. 14-0892; Garcia v. King Ranch, Inc.; in the Supreme Court of
             Texas – Response to Petition for Review filed.

03/09/15     No. B257970; Davis v. Farmers Insurance Exchange; in the Court of
             Appeal of the State of California, Second Appellate District –
             Respondents’ Brief due.

04/03/15     No. 14-774; Myer v. Americo Life, Inc.; in the Supreme Court of the
             United States – Brief in Opposition to Petition for Writ of
             Certiorari due.

      (b)    John Ellis is also responsible for preparing Appellees’ brief. Mr. Ellis

also has a number of commitments during the briefing period that have impeded

Appellees’ ability to prepare their brief by the current deadline.            These

commitments include:


                                          1
02/12/15    No. 5:14-cv-00337-DAE, Garrison v. Select Portfolio Servicing, Inc.;
            in the United States District Court for the Western District of Texas -
            Motion for Summary Judgment filed.

02/18/15    No. 2014-CI-01399, Griffith v. Deutsche Bank National Trust
            Company f/k/a Bankers Trust Company of California, N.A. as Trustee
            for Long Beach Mortgage Loan Trust 2001-2; in the 224th Judicial
            District Court, Bexar County, Texas – Motion for Summary
            Judgment filed; hearing anticipated in March 2015.

02/25/15    No. 5:14-cv-0943-RP; Jones w. Wells Fargo Bank, N.A.; in the United
            States District Court for the Western District of Texas – Response to
            Motion to Amend or Alter Judgment due.

02/27/15    No. C-1-PB-14-001454; Dao v. Dinh; in the Statutory Probate Court,
            Travis County, Texas – Objections and responses to more than 500
            written discovery requests due.

03/04/15    No. C2013-1445C, Schuetz v. Source One Mortgage Services
            Corporation; in the 274th Judicial District Court, Comal County,
            Texas – Response to Motion for Summary Judgment due.

03/11/15    No. C2013-1445C, Schuetz v. Source One Mortgage Services
            Corporation; in the 274th Judicial District Court, Comal County,
            Texas – Hearing on parties’ Motions for Summary Judgment.

03/27/15    Course Director, State Bar of Texas Continuing Legal Education
            Program entitled Building Your Career: A Guide for New Lawyers,
            Austin, Texas

      4.    This is the first extension request.

      5.    Counsel for the other parties to this appeal have indicated that they are

unopposed to this Motion.

                                      PRAYER

      WHEREFORE, Appellees CitiMortgage, Inc. and Mortgage Electronic

Registration Systems, Inc. pray that this Motion be granted and that the time for



                                          2
filing their Appellees’ Brief be extended by 30 days to April 3, 2015. Appellees

also pray for such other and further relief to which they may be entitled at law or in

equity.

                                       Respectfully submitted,
                                       LOCKE LORD LLP
                                  By: /s/ Susan A. Kidwell
                                      Susan A. Kidwell
                                        State Bar No. 24032626
                                        skidwell@lockelord.com
                                      B. David L. Foster
                                        State Bar No. 24031555
                                        dfoster@lockelord.com
                                      John W. Ellis
                                        State Bar No. 24078473
                                        jellis@lockelord.com
                                      LOCKE LORD LLP
                                      600 Congress Avenue, Suite 2200
                                      Austin, Texas 78701
                                      Telephone: (512) 305-4700
                                      Facsimile: (512) 305-4800

                                       Robert T. Mowrey
                                        State Bar No. 14607500
                                        rmowrey@lockelord.com
                                       LOCKE LORD LLP
                                       2200 Ross Avenue, Suite 2200
                                       Dallas, Texas 75201
                                       Telephone: (214) 740-8000
                                       Facsimile: (214) 740-8800

                                       COUNSEL FOR CITIMORTGAGE, INC. AND
                                       MORTGAGE ELECTRONIC REGISTRATION
                                       SYSTEMS, INC.




                                          3
                         CERTIFICATE OF CONFERENCE

      I hereby certify that on February 24, 2015, I contacted Mr. Michael

Brinkley, counsel for Appellants, by email and Mr. Brinkley informed me that

Appellants do not oppose this motion. I also certify that on February 25, 2015, I

contacted Mr. Christopher Ferguson, counsel for Appellee Vendor Resource

Management, Inc., by email and Mr. Ferguson informed me that VRM does not

oppose to this motion.

                                           /s/ John W. Ellis
                                               John W. Ellis


                           CERTIFICATE OF SERVICE

      I hereby certify that on February 25, 2015, a true and correct copy of the

foregoing was served via EFileTx.Gov e-service upon the following:

Mr. Michael Brinkley              Christopher S. Ferguson
michael@brinkleypllc.com          chris@jackoboyle.com
BRINKLEY LAW PLLC                 JACK O’BOYLE & ASSOCIATES
P. O. Box 820711                  P. O. Box 815369
Fort Worth, Texas 76182           Dallas, Texas 75381
Counsel for Michelle P. Isaac and Counsel for Vendor Resource
Jerome J. Isaac                   Management, Inc.



                                           /s/ Susan A. Kidwell
                                                Susan A. Kidwell




                                       4